Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 22, “a REPA system using a wireless for communication”, is perhaps a typographical error.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 3, “at least BLE one sensor” should possibly read “at least one BLE sensor” constituting a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 2, a Bluetooth Low-Energy (BLE) sensor “configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication” is recited. The specification does not disclose enough information for one of ordinary skill in the art to implement IR UWB communication utilizing a BLE sensor. The state of the art at the time of filing shows that methods for such was not predictable. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 2. Thus, claim 2 is not enabled by the disclosure.  For the purposes of art rejection, the examiner interprets the system to be capable of at least one of the above forms of communication and localization with at least one sensor. Correction or clarification is required.
Claim 12 is similar in scope and is rejected using the same rationale as in claim 2 above.
Regarding claims 3-10 & 13-20, they are rejected as they are dependent on the previous rejected claims above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.









Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “(iii) receive approval of the parking space;” is vague and unclear as to how or from where this approval is received. For the purposes of art rejection, the examiner interprets the limitation as receiving input from either a user or infrastructure to proceed with autonomous parking of the vehicle after an appropriate parking spot is identified.
Regarding claim 2, the limitation “in a designated time slot after pairing” is unclear and is not clearly described in the specification. For the purposes of art rejection, the examiner interprets the limitation as any remote park system that locates the remote device after pairing with it.
Claims 11 & 12 are rejected on the basis that they are encompassed in scope by the previously rejected claims 1 & 2, respectively.
Claims 3-10 & 13-20 are rejected on the basis that they are dependent upon the previously rejected claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie; Erick Michael et al. (US PGPub 20190220001) in view of CHRISTEN; Urs et al. (US PGPub 20170285629)
Regarding claim 1, Lavoie teaches:
A system comprising: a communication gateway in a vehicle configured to establish a wireless communication connection with a portable device; (Paragraph 2: "The operator triggers the RePA system to park or un-park a vehicle into or out of a parking space using a remote device wirelessly communicating with the vehicle"
a plurality of object sensors that detects objects surrounding the vehicle; (Paragraph 14: "RePA systems use range detection sensors (e.g., ultrasonic sensors, radar, LiDAR, cameras, etc.) to sense the environment")
 a remote park assist system configured to (i) identify at least one parking space based on data received from the plurality of object sensors; (Paragraph 14: "In some examples, the RePA system is activated by the operator and scans for an available parking space.")
...
(iii) receive approval of the parking space; (Paragraph 14: "When a parking space is detected, the RePA system signals, via an interface (e.g., a center console display, etc.) for the operator to stop the vehicle near the detected parking spot. The operator then exits the vehicle. RePA systems are further activated via mobile devices (e.g., smartphone, smart watch, key fob, etc.) to complete the autonomous parking.")
(iv) determine a movement trajectory for the vehicle based on a location of the parking space;  (Paragraph 14: "RePA systems use range detection sensors (e.g., ultrasonic sensors, radar, LiDAR, cameras, etc.) to sense the environment around the parking spot and plan and execute a path into and out of the parking spot.")
(v) transmit a vehicle maneuver request to the portable device; (vi) receive a plurality of responses from the portable device in response to transmitting the vehicle maneuver request and prior to transmitting a next vehicle maneuver request; and (Paragraph 22: "The autonomy unit 108 includes a RePA system that, when engaged, autonomously parks the vehicle 100 as long as the conditions are met for operation...Another condition is that the autonomy unit 108 receives, via the wireless module 106, a continuous input signal from the mobile device 102 that is generated while the operator is providing an input into the mobile device"
(vii) maneuver the vehicle based on the plurality of object sensors, the plurality of responses, and the movement trajectory; (Paragraph 14)
and the portable device, in response to receiving a request from the remote park assist system, is configured to transmit the plurality of responses, wherein each response of the plurality of responses indicates whether user input has been received at the portable device.  (Paragraph 30: "In some examples, the interface controller 118 generates the interface 300...In the illustrated examples, the interface 300 includes (a) an motion track 302, (b) the representation 204 of the vehicle 100, (c) the representation 206 of the virtual boundary 116, (d) the representation 214 of the estimated location of the mobile device 102, and (e) a border indicator 304. The motion track 302 provides an input for the operator to trace with his or her finger via a touch screen of the mobile device 102 to initiate and terminate remote parking of a vehicle 100 and/or provide a continuous input signal. For example, the mobile device 102 sends the continuous input signal to the vehicle 100 as long as the operator is continually tracing a path defined by the motion track 302. In such a manner, the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger (e.g., thumb), conductive stylus, and/or prosthetic digit along the motion track 302.")

And though Lavoie teaches signaling the availability of a parking space on a vehicle display (Paragraph 14) and displaying that availability and images of the parking spot on the mobile device (Paragraph 30), Lavoie does not explicitly teach:
(ii) display the at least one parking space on a display of the vehicle;
However, in the same field of endeavor, Christen teaches:
(ii) display the at least one parking space on a display of the vehicle; (Paragraph 6: “The object of the disclosure is achieved by a control device for the remote control of a motor vehicle with a display device for visualizing the surroundings of the motor vehicle detected by motor vehicle sensors of the motor vehicle and a motor vehicle symbol in the surroundings of the motor vehicle, and an input device for inputting a desired parking position within the detected surroundings of the motor vehicle by moving the motor vehicle symbol that is displayed by the display device.” Further Paragraph 30: "the control device 2 provides the stored parking position 8 on the touch display 6 for selection by the driver of the motor vehicle.")
Lavoie and Christen are analogous art because they both disclose systems and methods for Remote Park Assist (RePA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie with the RePA teachings of Christen to include “an input device [to input] a desired parking position within the detected surrounding area of the motor vehicle” (Christen: Abstract)

Regarding claim 2, Lavoie and Christen teach the system of claim 1, Lavoie further teaches:
wherein the wireless communication connection is a Bluetooth Low Energy (BLE) communication connection, the system further comprising: at least BLE one sensor configured to communicate with the communication gateway and configured to communicate with the portable device using impulse radio (IR) ultra-wide band (UWB) communication, the communication gateway being configured to instruct the at least one BLE sensor to perform two-way ranging using IR UWB communication with the portable device (Paragraph 20)
in a designated time slot after pairing between the communication gateway and the portable device is completed; and (Paragraph 16: "As discussed below, the RePA system of the vehicle communicatively couples to the mobile device and provides interface elements to an application executing on the mobile device. These interface elements facilitate informing the operator of the state of the RePA system, such as...(b) the location of the mobile device relative to the vehicle")
a localization module in communication with the communication gateway and configured to determine a location of the portable device based on the two-way ranging performed by the at least one BLE sensor.  (Paragraph 14: "the RePA system tracks the location of the mobile device in relation to the location of the vehicle and determines whether the mobile device is within the threshold distance.")

Regarding claim 3, Lavoie and Christen teach the system of claim 2, Lavoie further teaches:
wherein the remote park assist system is configured to stop the vehicle in response to a determination that the portable device is not within a predetermined range of the vehicle.  (Paragraph 14: "When the mobile device is outside the threshold distance from the vehicle, the RePA system will not autonomously move the vehicle.")

Regarding claims 11-13, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 1-3, respectively.

Claims 4-6 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of Christen and further in view of Lavoie; Erick Michael et al. (US PGPub 20190243380) hereinafter referred to as Lavoie (II).
claim 4, Lavoie and Christen teach the system of claim 3, they do not teach:
wherein the vehicle maneuver request includes instructions that determine a number of the plurality of responses that are required to be transmitted by the portable device.  
However, in the same field of endeavor, Lavoie (II) teaches:
wherein the vehicle maneuver request includes instructions that determine a number of the plurality of responses that are required to be transmitted by the portable device. (Paragraph 17: "While pressed, the RePA button 106 causes the key fob 100 to periodically send a message (sometimes referred to as a “heartbeat message”) to the vehicle 102 indicating that the RePA button 106 is pressed. For example, while pressed, the RePA button 106 may cause the key fob 100 to broadcast the message every 500 milliseconds." Taught here, multiple, i.e. at least 2, messages are required to be sent to remote park the vehicle. This requirement is inherent, further in view of the continuous input taught in Lavoie: Paragraph 30.)
Lavoie, Christen, and Lavoie (II) are analogous art because they all disclose systems and methods for Remote Park Assist (RePA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie and Christen with the RePA teachings of Lavoie (II) to include an “autonomy unit [that] prevents autonomous motion of the vehicle in response to receiving the validated stop command” (Abstract) while attentive to a “continuous input signal” required for safe operation and continuation of RePA. (Paragraph 37)

Regarding claim 5
wherein the number of the plurality of responses is three and includes a first response, a second response, and a third response.  (Being there no differences between the first, second, and third responses, with a predetermined time in between, and in a continuous loop as disclosed in the specification and drawings, the examiner interprets the limitation to be encompassed by any teaching with multiple messages spaced apart by a set time period, regardless of their number. Such a system is obvious by the teachings of Lavoie (II): Paragraph 17 in view of the continuous input taught in Lavoie: Paragraph 30.)

Regarding claim 6, Lavoie in combination with Christen and Lavoie (II) teach the system of claim 5, Lavoie (II) further teaches:
wherein the portable device is configured to wait for a first predetermined period in between the first response and the second response, and wait for a second predetermined period in between the second response and the third response.  (Lavoie (II): Paragraph 17 and Lavoie: Paragraph 30 as applied to claim 5)

Regarding claims 14-16, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 4-6, respectively.

Claims 7-10 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of Christen and Lavoie (II), and further in view of Kamini; Aditya S. et al. (US PGPub 20190279509)
Regarding claim 7, Lavoie in combination with Christen and Lavoie (II) teach the system of claim 6, they do not teach:
wherein the first predetermined period and the second predetermined period are equal and set to 30 ms.

wherein the first predetermined period and the second predetermined period are equal and set to 30 ms. (Paragraph 56: "For example, the wireless communications device 30 may transmit an ADV_IND message according to a predefined or predetermined time interval (e.g., 30 milliseconds (ms)).")
Lavoie, Christen, Lavoie (II), and Kamini are analogous art because they all disclose technologies for remote wireless communication with a vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the RePA teachings of Lavoie, Christen, and Lavoie (II) with the wireless communication teachings of Kamini to improve the short range wireless communication capabilities of the RePA system including location sensing and data transmission. (Kamini: Abstract)

Regarding claim 8, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 7, Kamini further teaches:
wherein the first predetermined period and the second predetermined period are not equal.  (Paragraph 56: "Or, the device 30 may vary the time interval by randomizing the interval (e.g., randomly or pseudo-randomly selecting a time between 10 ms and 40 ms for each advertisement).")

Regarding claim 9, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 8, Lavoie further teaches:
wherein the remote park assist system is configured to stop the vehicle in response to not receiving at least one of the first response, the second response, and the third response from the portable device within a third predetermined period after the vehicle maneuver "the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger" The third predetermined period is recited at a high level of generality and is not clearly described in the specification, as such, it is interpreted to be any length of time)

Regarding claim 10, Lavoie in combination with Christen, Lavoie (II), and Kamini teach the system of claim 9, Lavoie further teaches:
wherein the user input is a continuous movement gesture on a touch display of the portable device.  (Paragraph 30: "For example, the mobile device 102 sends the continuous input signal to the vehicle 100 as long as the operator is continually tracing a path defined by the motion track 302. In such a manner, the autonomy unit 108 causes the vehicle 100 to move during remote parking only when the user is moving his or her finger (e.g., thumb), conductive stylus, and/or prosthetic digit along the motion track 302. The motion track 302 may be any continuous shape (e.g., non-circular, non-elliptical, wavy, obtuse, etc.) that reflects a natural motion or hand-movement of the user to facilitate the user in easily tracing the motion track 302 that initiates remote parking of the vehicle 100.")

Regarding claims 17-20, they are rejected on the basis that they are encompassed in scope by the previously rejected claims 7-10, respectively.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W.V./               Examiner, Art Unit 3662                 

/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662